906 F.2d 1384
UNITED STATES of America, Plaintiff-Appellee,v.Laurie Jean LUTTRELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.William Dale KEGLEY, aka Bill Kegley, Defendant-Appellant.
Nos. 87-5303, 87-5310.
United States Court of Appeals,Ninth Circuit.
July 12, 1990.

Prior report:  (9th Cir.) 889 F.2d 806.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.